(Post 11/2815)
                             Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 1 of 9



                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF ARKANSAS
                                            Central             DIVISION
                                                                                                       FILED
                                                                                                   U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT ARKANSAS

                                                                                                       DEC 1 0 2020
             Valary Ward Nellum
                                                                                            JAME~. McCORMACK, CLERK
             90 Greystone Blvd                                                              By:-a             ~CLERK

             Cabot, Arkansas 72023
                    (Name of plaintiff or plaintiffs)

                                 V.                         CIVIL ACTION NO.        4: ~o--cv-l 3(g-t.J>,Z
                                                                                                       lf
                                                            (case number to be supplied by the assignment clerk)

             Arkansas Children's Hospital

             1919 W 12th Street                                    This case assigned to District J u ~ ~
                                                                   and to Magistrate Judge _ _-&--=~--- --
                 Little Rock, Arkansas 72202
                      (Name of defendant or defendants)

                        COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                        1.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.         Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                       2.    Plaintiff, Valary Ward Nellum                                      , IS a
                                                           (name of plaintiff)
             citizen of the United States and resides at 90 Greystone Blvd
                                                        -----------------~
                                                                          (street address)
             Cabot                           Lonoke                   Ar
             ---------~                                               - - - - - - - - - ·,72023
                        (city)                      (county)                       (state)   (ZIP)
             5019601473
                     (telephone)

                       3.   Defendant, Arkansas Children's Hospital                          , lives at, or its
                                                             (name of defendant)
             business is located at -
                                    1919                                         Little Rock
                                      -W - 12th
                                           ------------
                                                   ( street address)                       (city)
              Pulaski               , Arkansas                       72202
             -------
                    (county)                   (state)                     (ZIP)

                       4.       Plaintiff sought employment from the defendant or was employed by the
            Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 2 of 9



defendant at 1919 W 12th                               Little Rock
                      (street address)                                 (city)
Pulaski            , Arkansas                      72023
-------
       (county)                  (state)                   (ZIP)

       5.     Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about _0_3/_l_0_/2_0_2_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                       (month)               (day)          (year)

       6.     Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated m

paragraphs 9 and 10 of this complaint on or about _0_7_/2_1_/2_0_2_0_ _ _ _ _ _ _ _ _ __
                                                     (month)           (day)     (year)

       7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiff on_0_9_/1_6_/2_0_2_0_ _ _ _ _ _ _ _ _ _, a copy ofwhich notice
                                         (month)       (day)  (year)
is attached to this complaint.

       8.     Because of plaintitr s ( 1)   ~      race, (2) _ _ _ color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

               (a) _ _ _ failed to employ plaintiff

              (b)     K     terminated plaintitrs employment.

               (c) _ _ _ failed to promote plaintiff

              (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       9.      The circumstances under which the defendant discriminated against plaintiff were
              Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 3 of 9
                                                                                                     (j)
as follows: Please see attached complaint and EEOC ri~ht to sue letter




        10.      The acts set forth in paragraph 9 of this complaint:

                 (a) _ _ _ are still being committed by defendant.

                (b)     X      are no longer being committed by defendant.

                 (c) _ _ _ may still be being committed by defendant.

        11.        Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                 (a) _ _ _ Defendant be directed to employ plaintiff, and

                 (b)   l(      Defendant be directed to re-employ plaintiff, and

                 (c) _ _ _ Defendant be directed to promote plaintiff, and

                 (d)           Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ _ __

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.
                            Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 4 of 9
'EEOC Form S (11/09)
                                                                                                                               Agency(ies) Charge
                       CHARGE OF DISCRIMINATION                                           Charge Presented To:
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other Information before completing this form.
                                                                                               •1K)   FEPA
                                                                                                      EEOC
                                                                                                                               No(s):


                                                                                                                               493-2020-01634
                                                                                                                                            and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                Home Phone                  Year of Birth

MS. VALARY NELLUM                                                                                      (501) 960-1473
Street Address                                                         City, State and ZIP Code

90 GREYSTONE BLVD, CABOT,AR 72023

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARnCULARS below.)
Name                                                                                                  No. Employees, Members            Phone No.

ARKANSAS CHILDREN'S HOSPITAL                                                                              201- 500
Street Address                                                         City, State and ZIP Code

 1 CHILDREN'S WAY, LITTLE ROCK, AR 72206

Name                                                                                                  No. Employees, Members            Phone No.


Street Address                                                         City, State and ZIP Code




 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                         DATE(S) DISCRIMINATION TOOK PLACE


  • 00 • • •
          RACE              COLOR               SEX

                                                00
                                                        •      RELIGION

                                                                       • •          NATIONAL ORIGIN
                                                                                                                    Earliest
                                                                                                               03-10-2020
                                                                                                                                         Latest
                                                                                                                                       06-26-2020

      •        RETALIATION
                        OTHER (Specify)
                                          AGE         DISABILITY


THE PARTICULARS ARE (If additional paper Is needed, attach extra sheet(s)):
                                                                              GENETIC INFORMATION
                                                                                                                     •         CONTINUING ACTION


  I was hired on October 12, 2012 as an Administrative Accountant 1. I previously filed EEOC
  Charges in 2019 and 2020. Since filing my charges, I have received written disciplinary
  actions. In March 2020, I returned from FMLA to find that I had been removed from desk
  accounts and required to take remedial training. This was not they typical protocol for our
  department and others returning from absences were not slmllarly treated. I filed a
  complaint with Human Resources about the situation. I received a write-up in June 2020, and
  was thereafter suspended and discharged.

  I was advised I was written up for performance/attendance reasons, which I dispute. I was
  advised I was suspended and discharged for allegedly submitting a malicious complaint
  regarding my supervisor, which I also dispute.

  I believe I was harassed, disciplined, suffered disparate terms and conditions of employment
  In the manner of and not limited to being removed from my desk accounts and required to
 I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
 if any. I will advise the agencies if I change my address or phone number
 and I will cooperate fully with them in the processing of my charge in
 accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
 I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


      Digitally signed by Valary Nellum on 09-15-2020                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                        10:37 AM EDT                                                (month, day, yeat)
, EEOC Fonn 5 (11/09)
                           Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 5 of 9

                                                                                                                         Agency(ies) Charge
                                                                                                                                           (0
                        CHARGE OF DISCRIMINATION                                            Charge Presented To:
        This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
               Statement and other information before completing this form.
                                                                                                •1K)   FEPA
                                                                                                       EEOC
                                                                                                                         No(s):


                                                                                                                          493-2020-01634
                                                                                                                                        and EEOC
                                                                State or local Agency, if any
   attend remedial training, and discharged because of my disability and/or being regarded as
   disabled; and, in retaliation for having availed myself of accommodation via FMLA leave, In
   vlolatlon of the Americans with Dlsabillties Act of 1990, as amended; and, In retaliation for
   having filed prior EEOC charges, in violation of Title VII of the Clvil Rights Act of 1964, as
   amended.




  I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
  if any. I will advise the agencies if I change my address or phone number
  and I will cooperate fully with them in the processing of my charge in
  accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
  I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                     SIGNATURE OF COMPLAINANT


       Digitally signed by Valary Nellum on 09-15-2020                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                         10:37 AM EDT                                                (month, day, yeat)
          Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 6 of 9




POTENTIAL CHARGING PARTY'S DEMOGRAPHICS
Gender: F

Disabled: I do not have a disability

Are you Hispanic or Latino? not hispanic or latino

Ethnicity: Black or African American,

National Origin: American(U.5.)

Adverse Action(sl
On 06/12/2020 I was given a written warning alleged I was not following
instruction. On June 26th I was terminated for misconduct.


This written warning come after complaining of continuing bullying and
harassment against me by my manager Wanda Bilello that occurred March
26th 2020. The complaint was made to Sam Suggs, Chanta Wells, and Lekita
Brown.
Witness to this behavior was given for verification.



I believe the continuing harassment, bullying and now termination is a direct
attack for filling EEOC discrimination charges in April 2019.




                      Supplemental Information
What Reasonfsl were you given for the action taken against you?
On June 23rd I received a voice mail from VP Lekita Brown stating she would be
placing me on administrative effective at 10:45 am pending investigation of my
original complaint. if it was made in good faith or malicious intent.

On June 26 I spoke to Lekita Brown by phone, she stated it was determine my
complaint was not in good faith. And today would be my last day of employment
          Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 7 of 9



Street or Malling Address: 90 Greystone Blvd

Address Line 2:

City, State, Zip: CABOT, AR, 72023

Country: UNITED STATES OF AMERICA

Year of Birth:

Email Address: valarynellum@gmail.com

Home Phone Number: (501) 960-1473

Cell Phone Number:

RESPONDENT/Employer
Organization Name: ARKANSAS CHILDREN'S HOSPITAL

Type of Employer: Business or non-profit organization that I applied to, work for, or
worked for

Number of Employees: 20 or more employees

Street or Mailing Address: 1 Children's Way

Address Line 2:

City, State, Zip Code: LITTLE ROCK.AR, 72206

County: Pulaski

Phone Number:

RESPONDENT CONTACT
First and Last Name: Jimmy Duncan

Email Address: duncanjk@archildrens.org

Phone Number:

Title: Human Resources Director or Owner

LOCATION OF POTENTIAL CHARGING PARTY'S EMPLOYMENT
Street or Malling Address:

Address Line 2:

City, State, Zip Code:

County:
          Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 8 of 9




        EEOC (INQUIRY) NUMBER: 493-2020-01634
                               Inquiry Information
REASON{$) FOR CLAIM
Date of Incident (Approximate): 06/12/2020

Reason for Complaint: Disability, Retaliation - I filed a charge of job discrimination about
any of the above, Retaliation - I contacted a government agency to complain about job
discrimination, Retaliation - I complained to my employer about job discrimination

Pay Disparity:

Location of Incident: Arkansas

Submission (Initial inquiry) Date: 07/21/2020

Claim previously filed as charge with EEOC? Yes

Approximate Date of FIiing: 04/05/2019

Charge Number: 493-2019-01101

Claim previously filed as complaint with another Agency? No

Agency Name: N/A

Approximate Date of Filing: N/A

Nature of Complaint: N/A

INQUIRY OFFICE
Receiving: Little Rock Area Office

Accountable: Little Rock Area Office

APPOINTMENT
Appointment Date and time: 09/14/2020 03:00 PM US/Central

Interview Type: Phone

APPROXIMATE DEADLINE FOR FILING A CHARGE: 12/09/2020
POTENTIAL CHARGING PARTY
First Name, Middle Initial: Valary

Last Name: Nellum
          Case 4:20-cv-01436-LPR Document 1 Filed 12/10/20 Page 9 of 9



with ACH. She informed me I would get something in writing from Human
Resources.




was anyone in a similar situation treated the same, better, or worse than
yOJtl

This is a retaliation complaint.

I filed claim with EEOC April 2019, right to sue letter issued January 2020.

I was on FMLA for my condition Janaury and Feburary 2020. Upon returning from
FMLA Wanda Biello had removed me from the group.

She continued to create a hostile environment by defaming my character, harassing
me and trying to provoke me. I complained and gave the witness name below that
could verify my unfair treatment and Wanda Biello unprofessional behavior.

Derek Hines, Janeth Lowe, and Tammy Nash

Please provide name<s> and email and/or phone number of anyone who
will support your claim, and briefly describe the information this person
will provide.
Tammy Nash-still employed

Janeth Lowe- temp employee let go after validating my complaint

Derrick Hines- still employed

Please tell us any other information about your experience?
Since filing charges with EEOC in 2019 as Human Resources warned me in 2016 by
filing a complaint I would be subject to retaliation.
